Citation Nr: 1236073	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  09-03 646A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for tuberculosis.

2.  Entitlement to service connection for residuals of a head injury, to include headaches and traumatic brain injury.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a skin disorder.

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU) as a result of service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and S.C.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1981 to March 1984 with subsequent military reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in June 2007 and October 2008 by the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA) and a February 2010 rating decision by the RO in Chicago, Illinois.  In April 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issues on appeal were adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c) (2011).  Additional evidence was provided subsequent to the April 2012 hearing with a waiver of additional Agency of Original Jurisdiction (AOJ) review.

A review of the record reveals that an appeal of the issue for entitlement to a TDIU was perfected, but that the Veteran has not expressed disagreement with any specific rating decision involving a disability for which service connection has been established.  The Board notes that the United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that a claim for a TDIU is generally a rating theory and "not a separate claim for benefits."  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Court declined, however, to decide whether the issue of TDIU would be inextricably intertwined with any determination regarding the proper schedular rating of an underlying disability or disabilities.  Therefore, the Board finds the TDIU is appropriately addressed as a separate issue on appeal.

The Board notes that the Veteran's statements at his personal hearing in April 2012 may be construed as a claim for an increased rating for his service-connected chronic muscular strain with early degenerative disk disease of the lumbar spine.  The issue of entitlement to an increased rating has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issues of entitlement to service connection for residuals of a head injury, to include headaches and traumatic brain injury, for an acquired psychiatric disorder, to include PTSD, for a skin disorder and for entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In testimony before the Board on April 19, 2012, the Veteran requested withdrawal of his appeal for the issue of entitlement to service connection for tuberculosis.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant as to entitlement to service connection for tuberculosis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn his appeal of entitlement to service connection for tuberculosis and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 


ORDER

The appeal for entitlement to service connection for tuberculosis is dismissed.


REMAND

A review of the record shows the Veteran was provided VCAA notice as to the evidence necessary to substantiate his remaining claims.  The Board finds, however, that additional development is required prior to appellate review.  

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2011).  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).  In the case of records requested to corroborate a claimed stressful event in service, the claimant must provide information sufficient for the records custodian to conduct a search.  38 C.F.R. § 3.159(c)(2).

A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In this case, the Veteran contends that he has residuals of a head injury and PTSD as a result of having hit his head on a cannon barrel of a tank.  In statements and personal hearing testimony he reported he sustained a severe head trauma when he was struck in the head by the cannon barrel and that he was hospitalized and unconscious for approximately one week.  He also reported PTSD stressors including having to clean up after the suicide of a fellow serviceman he knew as "LT," having known servicemen who died in Germany when their vehicle went over a cliff, and related to a bombing in Libya.  At his personal hearing in April 2012 the Veteran and S.C. testified that he had experienced skin problems that had persisted since active service including raised welts to the whole body which itched.  In correspondence dated in January 2012 the Veteran also reported that he had medical appointments scheduled, including CAT scans, and requested that the reports associated with those appointments be obtained and considered in support of his claims. 

Service treatment records dated in June 1981 show the Veteran complained of headaches after hitting his head on a cannon barrel of a tank.  It was noted he complained of some vertigo, but that there was no loss of consciousness, nausea, or vomiting.  The Veteran was referred to the emergency room.  A June 1981 emergency room report noted the Veteran reported trauma to the right side of the head by a cannon barrel of a tank.  An X-ray study of the skull was negative.  The examiner's diagnosis was contusion, right parietal area.  A subsequent July 1981 report noted he had fallen and again hit his head.  A June 1981 report noted the Veteran had prior psychiatric treatment from age fourteen to sixteen and that he described himself as a loner.  The examiner's assessment was difficulty adjusting to military life.  A June 1983 report included a diagnosis of possible heat rash versus contact allergy.  A June 1991 military reserve enlistment examination revealed normal clinical head, skin, neurologic, and psychiatric evaluations.  In a June 1991 report of medical history the Veteran denied having or having ever had frequent or severe headaches, head injury, skin diseases, depression or excessive worry, loss of memory or amnesia, nervous trouble of any sort, or periods of unconsciousness.

VA treatment records dated in April 2006 noted the Veteran had been provided a diagnosis of bipolar disorder and that he complained of headaches that had persisted since he was hit in the head by a tank gun barrel.  He stated he was not knocked unconscious or hospitalized as a result of that incident.  A June 2006 report noted a computerized tomography (CT) scan of the head was normal.  An October 2006 VA neurology examination report included diagnoses of tension headaches unrelated to the head trauma sustained in active service, a long history of alcohol and drug addiction, and bipolar disorder and depression by history.  It was noted the Veteran's headaches were not at all suggestive of a post-concussion syndrome.  Subsequent VA treatment records include diagnoses of PTSD, bipolar disorder, and polysubstance dependence.  An August 2009 neurologist's report noted a belief that there was a greater than 50 percent probability that the Veteran's chronic daily headaches were a direct result of his head injury in service.

A July 2010 VA neurology examination report found the Veteran's headaches were not related to his military service nor the two instances noted in service of minor head injury and that it was more likely than not that his headaches were the aftereffects of extensive drug abuse.  A February 2012 treatment report, however, noted diagnoses of PTSD, seizures as a result of traumatic brain injury sustained in service, bipolar disorder, migraines from head injuries, alcohol dependence, and dizziness and frequent falls.  It was noted the Veteran had experienced blackouts and was unable to continue in his present occupation as an operating engineer and in highway maintenance.  

A May 2008 VA memorandum found the available information was insufficient for a request to the service department to verify the Veteran's reported stressors.  The Board notes, however, that the reported stressor involving a bombing in Libya was first provided in personal hearing testimony in April 2009.  Upon remand the RO/AMC must take adequate action to attempt to verify any specific stressor for which sufficient information is obtained.

The Board notes that electronic files on a disc provided to VA by the Social Security Administration (SSA) in December 2009 appear to have been corrupted and cannot be reviewed.  Appropriate action is required to obtain an additional copy of these records.

Virtual VA electronic records in this case include treatment reports from VA treatment facilities in Madison, Wisconsin; Green Bay, Wisconsin; White City, Oregon; Las Vegas, Nevada; and Danville, Illinois.  It is also significant to note that those records show pertinent reports were received and scanned into Vista Imaging files including an electroencephalogram (EEG) report in June 2011 and a magnetic resonance imaging (MRI) scan report in December 2011, but that these specific reports are not included in the claims file or available Virtual VA electronic record.  A November 29, 2011, VA treatment report noted an EEG study had been ordered.  There is no indication as to whether this study was conducted.

Although the Veteran has reported that he received private medical treatment provided by Dr. G.P. for a skin disorder after he returned home from active service and that he had provided copies of those records, a review of the available record includes no documents from Dr. G.P.  Correspondence dated in June 2007 from Central Illinois Allergy and Respiratory Services, LLC, which lists Dr. G.P. as a specialist in allergy and pulmonary diseases, noted there were no records indicating the Veteran had received treatment and, in essence, that any records they may have had were destroyed after 10 years.  The Veteran was notified of this response in December 2008.  

In light of the evidence of record, the Board finds that further development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide additional specific information as to his reported stressor events.  He should be notified that sufficient information must be provided to warrant VA assistance in substantiating his claim.

2.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided any additional treatment for an acquired psychiatric disorder, residuals of a head injury, or a skin disorder.  After the Veteran has signed the appropriate releases, sufficiently identified records should be obtained and associated with the claims folder.  

Appropriate action should be taken to obtain any additional pertinent VA treatment records, including all such records scanned into a Vista Imaging file and any results of an EEG study ordered in November 2011.  All attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified in accordance with the regulatory provisions of 38 C.F.R. § 3.159 as to any unsuccessful efforts to obtain evidence and provided an opportunity to obtain and submit those records for VA review.  

3.  Appropriate action must be taken to obtain an additional copy of Social Security Administration (SSA) records.  

4.  The Veteran should be scheduled for a VA neurology examination for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has residuals of a head injury as a result of active service.  All indicated tests and studies are to be performed.  The existing medical and etiology opinions of record should be acknowledged and addressed.

Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  Upon completion of the neurology examination, the Veteran should be scheduled for a VA psychiatric examination for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has an acquired psychiatric disorder as a result of active service, to include as a result of a head injury.  All indicated tests and studies are to be performed.  

Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

6.  The Veteran should be scheduled for an appropriate VA examination for opinions (a) as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has a present skin disorder as a result of active service, to include findings in June 1983 of possible heat rash versus contact allergy, and (b) to address the nature and extent of any occupational impairment due to the Veteran's service-connected disabilities.  All indicated tests and studies are to be performed.  

Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

7.  After completion of the above and any additional development deemed necessary, the issues remaining on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


